Citation Nr: 0839360	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right ankle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for asthma.

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis with sinusitis (claimed as allergies, 
sinusitis, allergic rhinitis and cyst in the sinus cavity).

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to an initial compensable evaluation for 
residuals of a nose fracture.

7.  Entitlement to service connection for a low platelet 
count.  

8.  Entitlement to service connection for a right armpit 
cyst.
9.  Entitlement to service connection for bilateral thumb 
injuries.

10.  Entitlement to service connection for anemia.

11.  Entitlement to service connection for diverticulosis.

12.  Entitlement to service connection for colitis.

13.  Entitlement to service connection for narcissistic 
personality disorder.

14.  Entitlement to service connection for thoracic spine 
strain (claimed as pulled back muscles).

15.  Entitlement to service connection for left temporal 
lipoma (claimed as cyst on left side of head).

16.  Entitlement to service connection for dysthymic 
disorder.

17.  Entitlement to service connection for psychological 
factors affecting migraine headaches, also claimed as 
cognitive deficits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The issues of entitlement to service connection for dysthymic 
disorder, a thoracic spine strain, a left temporal lipoma and 
psychological factors affecting migraine headaches (also 
claimed as cognitive deficits) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's migraine headaches are not manifested by 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability

2.  The veteran's osteoarthritis of the right ankle is not 
manifested by marked limitation of motion in this ankle.

3.  Asthma is not manifested by symptoms requiring only 
intermittent inhalational bronchodilator therapy, or by 
Forced Expiratory Volume in One Second (FEV-1) of 56 to 70 
percent or less predicted, or the ratio of FEV-1 to Forced 
Vital Capacity (FVC) of 56 to 70 percent or less. 

4.  Allergic rhinitis is not manifested by polyps or by 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side.

5.  The veteran experiences no more than one episode of 
sinusitis each year, with no incapacitating episodes of 
sinusitis.
6.  The veteran's hypertension, historically or currently, is 
not manifested by diastolic blood pressure predominantly 100 
or more or systolic pressure of 160 or more; the veteran 
requires continuous medication for control of his 
hypertension.

7.  The residuals of nose fracture are not manifested by 
traumatic nasal deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side, or by loss of part of the nose with exposed nasal 
passages.

8.  The veteran does not have a disorder manifested by a low 
platelet count.

9.  The veteran does not have a right armpit cyst or any 
associated residuals. 

10.  The veteran does not have residuals of a right or left 
thumb injury.

11.  The veteran does have anemia.  

12.  Diverticulosis was incurred in service.

13.  The veteran does not have colitis.  

14.  The veteran has a personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5271 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 
4.97, Diagnostic Code 6602 (2008). 

4.  The criteria for an initial compensable evaluation for 
allergic rhinitis with sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6514, 6522 
(2008).

5.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.104, 
Diagnostic Code 7101 (2008).

6.  The criteria for an initial compensable evaluation for 
the residuals of a nose fracture have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6502 (2008).

7.  The veteran does not have a disorder manifested by a low 
platelet count that was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

8.  The veteran does not have a right armpit cyst that was 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

9.  The veteran does not have residuals of bilateral thumb 
injuries that were incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303 (2008).

10.  The veteran does not have anemia that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2008).

11.  Diverticulosis was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303 (2008).

12.  The veteran does not have colitis that was in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2008).

13.  Entitlement to service connection for a narcissistic 
personality disorder is not established.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below with respect 
to the veteran's claim of service connection for 
diverticulosis, VA's fulfillment of its duties under the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, need not be addressed at 
this time as to that issue.  Although the veteran was not 
advised of the information and evidence necessary to 
substantiate the initial rating and effective date in the 
event his claim was successful, the Board trusts that the RO 
will provide the veteran with the notice to which he is 
entitled in association with the implementation of the 
instant decision.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the veteran's claims of service connection 
denied herein, the RO provided the appellant pre-adjudication 
notice by a letter dated in September 2003.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

With respect to the rating issues, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case; neither the veteran nor 
his representative has alleged any prejudice.   

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claims were awarded 
with an effective date of June 27, 2003, the date of the day 
following his discharge, and that ratings were assigned for 
his service-connected disabilities.  He was provided notice 
how to appeal that decision.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for a higher rating.

VA has obtained the veteran's service treatment records and 
VA records.  VA has afforded the veteran physical 
examinations as to the presence and severity of his claimed 
disabilities.  No examination is necessary with respect to 
the claims of service connection denied hereinbelow because 
the veteran is not currently diagnosed as having these 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  Although the veteran, as a 
layperson, is competent to report his observations of 
symptoms, none of the disorders for which he seeks service 
connection is, in the Board's opinion, susceptible of lay 
diagnosis.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

I.  Higher Initial Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

A.  Headaches

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007).  Under this provision, 
a 30 percent rating is warranted for migraine headaches 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

At an October 2003 VA examination the examiner reviewed the 
claims file and remarked on the severity of the veteran's 
service-connected migraine headaches.  He noted a history of 
migraine headaches for the previous two to three years 
beginning in service and that a combination of medication 
seemed to decrease his incidence of headaches, which the 
veteran had every few weeks.  The veteran reported 
experiencing nausea and vomiting with the headaches on 
occasion, lasting for an hour up to half a day.  He reported 
often having to rest in a quiet and dark room to help 
alleviate the headaches.  He also reported presenting to 
emergency rooms on occasion for treatment of his headaches.  
At the time he was working as a surveyor and attending 
college.  There was no indication that his migraines had 
caused him to miss work or school.  

Subsequent VA medical records pertain to the veteran's 
migraine headaches.  A June 2006 treatment note reflects a 
complaint of atypical migraine, often initiated by neck 
muscle spasm.  It was noted that overall there was not much 
disability associated with the headaches given their low 
frequency and short duration.  

Entitlement to an initial evaluation in excess of 30 percent 
is not warranted for migraine headaches.  The evidence does 
not equate with the criteria requiring very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  The veteran does not have 
frequent headaches; they occur every few weeks, consistent 
with the criteria for the currently assigned 30 percent 
evaluation.  Moreover, a VA physician has noted that they are 
overall not very disabling.  This statement by the VA 
physician is supported by the veteran's ability to maintain 
his job and his school attendance without apparent 
difficulty.  This has been true throughout the course of the 
claim and appeal.  Accordingly, the claim is denied. 

B.  Right ankle

The veteran's osteoarthritis of the right ankle is evaluated 
under Diagnostic Codes 5003 and 5271.

Under Diagnostic Code 5003, degenerative arthritis (as 
established by x- ray) is rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  Under Diagnostic Code 
5271, moderate limited motion of the ankle warrants a 10 
percent rating and marked limited motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.

The terms "moderate," and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 
(2008).

Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2008).

As outlined below, there is no evidence of ankylosis, 
malunion of the os calcis or astralgus or astralgectomy.  
Accordingly, the remaining diagnostic codes pertaining to the 
ankle are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273 (2008).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.

Entitlement to an initial evaluation in excess of 10 percent 
is not warranted.  At VA examination in October 2003, flexion 
of the right ankle was to 20 degrees, with 34 degrees of 
plantar flexion.  The ankle was stable and had no change 
against resistance, although there was a slight increase in 
pain with resistance.  The veteran reported pain in the ankle 
several days per week, particularly when walking hills as 
required by his employment as a surveyor.  He reported 
stiffness and pain as he climbed hills.  Walking on a flat 
surface did not cause him any pain.  He had no pain when 
sitting or standing.  The veteran often exercised.  

The Board has reviewed the findings concerning right ankle 
range of motion with functional impairment due to pain in 
mind, see DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
given that the veteran has lost only 11 degrees of plantar 
flexion and he is able to ambulate, exercise climb hills, 
albeit with some pain, and as he does not experience any 
greater loss even against resistance, the Board finds that 
the evidence overall does not demonstrate marked limitation 
of right ankle motion.  Accordingly, the claim must be 
denied.

C.  Asthma

As provided by VA's Schedule for Rating Disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted, 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent, or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 30 percent rating is assigned where 
pulmonary function testing reveals that FEV-1 is 56 to 70 
percent predicted, FEV-1/FVC is 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is used.  Id.  A 60 percent 
rating is assigned where pulmonary function testing reveals 
that FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 
55 percent, or where at least monthly visits to a physician 
are needed for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are used.  Id.  The 
highest rating allowable under this diagnostic code, 
100 percent, requires evidence of FEV-1 less than 40 percent 
predicted, FEV-1/FVC less than 40 percent, more than one 
attack per week with episodes of respiratory failure, or the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Note following Diagnostic 
Code 6602.

The post-bronchodilator findings from the pulmonary function 
tests (PFTs) are the standard in pulmonary assessment.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation as these results 
reflect the best possible functioning of an individual).  

At VA examination in October 2003 the VA examiner noted the 
veteran's history of asthma, which showed shortness of 
breath, usually with exercise and cold weather.  The veteran 
used albuterol as needed.  PFTs showed an FEV at 90 percent 
and FEV1/FVC at 84 percent.  The examiner noted that the 
veteran had never been hospitalized or prescribed oral 
steroids for his asthma.

An April 2006 VA ambulatory care outpatient note mentions the 
veteran's asthma.  The veteran indicated that his asthma was 
well-controlled.  He used albuterol as needed, particularly 
pre-exercise.  An active prescription for an albuterol 
inhaler was documented.  The examiner concluded that the 
veteran should continue with the albuterol as needed with 
exercise.  

The evidence does not establish that the severity of 
veteran's asthma requires an initial evaluation in excess of 
10 percent.  The PFTs show that FEV-1 is greater than 56 to 
70 percent predicted and that FEV-1/FVC is greater than 56 to 
70 percent.  The PFTs show that the veteran's FEV-1 is 90 
percent predicted and that his FEV-1/FVC is 84 percent.  The 
veteran only uses albuterol as needed when he exercises.  His 
PFTs do not meet the criteria for a higher evaluation.  The 
veteran's asthma has never required him to have daily 
inhalational or oral bronchial dilator therapy or to use 
inhalational anti-inflammatory medication.  His asthma does 
not require monthly visits to a physician for care of 
exacerbations, corticosteroids, or immuno-suppressive 
medications.  He has never experienced respiratory failure 
due to asthma.  In sum, the evidence does not show asthma 
severe enough to warrant a higher evaluation.  The severity 
of the veteran's asthma has been consistent throughout the 
course of this claim and appeal.  Accordingly, the claim is 
denied.  

The Board notes that, effective October 6, 2006, VA amended 
the ratings schedule concerning respiratory conditions.  See 
71 Fed. Reg. 52,457 (2006).  The amendments do not affect the 
outcome of this claim. 

D.  Allergic rhinitis and sinusitis

Under the current General Rating Formula for Sinusitis 
(Diagnostic Codes 6510 through 6514), sinusitis detected by 
x-ray only, warrants a noncompensable (zero percent) rating.  
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 10 percent rating.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting warrants a 30 percent rating.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6514.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is 
rated according to the presence of polyps.  If a polyp is 
shown, a 30 percent rating is warranted.  If no polyp is 
shown, then a 10 percent rating is warranted if there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side. 38 C.F.R. § 4.97, 
Diagnostic Code 6522.

At VA examination in October 2003, the examiner noted a long 
history of allergic rhinitis.  The veteran took Flonase for 
treatment.  The examiner noted that the veteran's allergic 
rhinitis seemed to be seasonally affected.  The veteran 
reported having sinusitis about one time per year, treated 
with antibiotics.  X-rays showed normal sinuses.  Allergic 
rhinitis with sinusitis requiring antibiotics about one time 
each year was diagnosed.  Examination showed slight 
obstruction on the left side of the nose, due to residuals of 
a fracture.  

The veteran's allergic rhinitis with sinusitis has not 
manifested to a severe enough degree to warrant a compensable 
initial evaluation.  Examination has not shown polyps, or 
obstruction of the nasal passages to any quantifiable degree.  
Sinusitis manifests, at most, once per year and has never 
resulted in incapacitating episodes requiring bed rest 
prescribed by a physician.  This has been true throughout the 
course of this claim.  Accordingly, the claim is denied.  

E.  Hypertension

A 10 percent evaluation for hypertension requires diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more or a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
requires diastolic pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 
(2008).

A review of the veteran's service treatment records shows 
that on March 2002 the veteran's blood pressure measured 
156/91.  The service treatment records contain numerous other 
blood pressure readings, but this is the highest the 
veteran's blood pressure ever measured in service.  

At VA examination in October 2003, the examiner noted that 
the veteran had been prescribed daily medication for 
treatment of his hypertension.  The veteran denied any 
complications secondary to hypertension.  The veteran's blood 
pressure was read three times, measuring, 136/90, 134/90 and 
132/90.  Hypertension currently controlled on oral medication 
was diagnosed.  

VA treatment records show blood pressure readings of 140/81 
and 127/91 in July 2003 and September 2004, respectively.

At no time during the course of the claim and appeal has the 
veteran's hypertension manifested to a compensable degree.  
The evidence does not indicate that the veteran's diastolic 
pressure is predominantly 100 or more or that his systolic 
pressure is predominantly 160 or more.  None of the veteran's 
blood pressure readings reach these threshold levels 
necessary for a compensable evaluation.  In the absence of 
such proof, it is irrelevant that the veteran's hypertension 
requires medication for control.  Accordingly, the claim must 
be denied.  

The Board notes that, effective October 6, 2006, VA amended 
the ratings schedule concerning cardiovascular conditions.  
See 71 Fed. Reg. 52,457 (2006).  The amendments do not affect 
the outcome of this claim. 

F.  Residuals of a fractured nose

The residuals of a fractured nose have been evaluated under 
Diagnostic Code 6502, which only allows for the assignment of 
a 10 percent rating upon a showing of traumatic nasal 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97.  In order for a higher evaluation to be assigned for 
complaints associated with a healed fracture of the nose, 
there must be evidence of loss of part of the nose with 
exposed nasal passages.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6504.

At examination in October 2003, the examiner noted the 
veteran's history of a fractured nose in 1999 and subsequent 
surgical procedures including nasal reconstruction.  Post-
operative photographs show a largely normal appearing nose 
with no loss of tissue, etc.  Examination showed a slight 
obstruction to the nose, particularly on the left side.  The 
veteran reported occasional aching in the nose area.  Status-
post nasal fracture with surgical repair was diagnosed.  This 
is the extent of the evidence relating to the severity of the 
residuals of a nose fracture.  

Entitlement to an initial compensable evaluation is not 
warranted for the residuals of a nose fracture.  The evidence 
has not shown traumatic nasal deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side or loss of part of the nose.  At VA 
examination only slight obstruction was noted.  There is no 
evidence showing loss of any part of the nose.  Accordingly, 
the claim is denied.  

Fenderson Considerations

The Board has reviewed the evidence of record in connection 
with each of the claims addressed above.  The evidence has 
not demonstrated any discrete period in which any of the 
above disorders increased in severity.  Accordingly, the 
Board finds that staged ratings are not warranted for any of 
the above disorders. 

Extraschedular Considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation).  
The veteran's right ankle is reportedly painful while 
working, but the veteran has not alleged or shown that the 
ankle has adversely impacted on his employment.  Nor does the 
evidence show that any of the disordered has necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.


II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In October 2003 the veteran received a comprehensive VA 
examination.  With respect to the veteran's claimed low 
platelet count the examiner noted no entries in the service 
treatment records pertaining to thrombocytopenia.  The 
examination resulted in a diagnosis of "insufficient 
evidence to diagnose thrombocytopenia."  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the 
veteran is capable of reporting his observations of symptoms, 
he is not competent to diagnose a disorder such as 
thrombocytopenia or any disorder manifested by a low platelet 
count.  Accordingly, the claim is denied.

With respect to the claimed cyst of the right armpit, the 
examiner noted a single entry in the service treatment 
records of a small cyst or lymph node in the right axillary 
area that had resolved.  A review of the veteran's service 
treatment records confirms a diagnosis regarding an apparent 
enlarged lymph node in the right axilla in March 1999.  No 
such anomaly was noted on the veteran's separation 
examination.  At the time of VA examination it was noted that 
the veteran then had no complaints regarding this disability.  
Examination of the right axillary area showed no cyst or 
lymph node palpable on examination.  Without a current 
diagnosis of this claimed disability, the claim must be 
denied.  Id.  

Also noted on examination in October 2003, was an in-service 
history of bilateral thumb injuries sustained while playing 
flag football.  A review of the service treatment records 
confirms that the veteran injured his right thumb in 
September 2001 and his left thumb in November 2002.  No 
residuals of these injuries were found on his separation 
examination.  The October 2003 examination showed no current 
disability of the thumbs; the examiner diagnosed bilateral 
thumb sprain, clinically resolved.  The claim is denied 
because the veteran does not currently have a right or left 
thumb disability.  Id.  

The October 2003 examiner also noted a single in-service 
episode of slight anemia in February 2001, when the veteran 
was undergoing a workup for diarrhea.  The examiner noted 
that it was reasonable to assume that he was having some 
bleeding at that time, though it was not necessarily 
confirmed.  No anemia was noted on the veteran's separation 
examination, dated in February 2003.  The examiner noted that 
the most recent hematocrit in the medical records, dated in 
February 2003, was normal.  At the time of the examination, 
he had no symptoms.  The examiner diagnosed status post 
episode of anemia 2001, now resolved.  Because there is no 
current diagnosis of anemia, this claim must be denied.  Id.  

With respect to a digestive system disorder, service 
treatment records show a diagnosis of diverticulosis in 
February 2001 following complaints of diarrhea.

The October 2003 examiner noted the veteran's in-service 
problems with excessive diarrhea beginning in early 2001, at 
which time he underwent an extensive workup.  A barium enema 
showed multiple diverticulum.  A flexible sigmoidoscopy was 
basically normal.  No specific etiology was found for his 
diarrhea, but it was determined that it could have been 
secondary to Zoloft, which the veteran was taking at the time 
for depression.  Examination resulted in a diagnosis of 
diverticulosis, but not colitis, although the examiner 
remarked that the veteran was thought to have colitis during 
this episode of diarrhea, which was not confirmed on 
endoscopy.  

Entitlement to service connection for diverticulosis is 
established, but the claim for service connection for colitis 
must be denied.  The evidence shows that the veteran first 
manifested diverticulosis in service; he did not have this 
condition upon entrance into service.  He currently has this 
condition and was diagnosed with it shortly after service.  
Service connection is therefore granted for diverticulosis.  
With respect to colitis, the claim must be denied because 
there is no evidence that he currently has that disorder.  
Id.  

With respect to the veteran's claimed narcissistic 
personality disorder, the Board notes that a character or 
personality disorder is not recognized as a disorder for 
which VA compensation may be granted.  38 C.F.R. §§ 3.304(c), 
4.9, 4.127 (2008). Personality disorders are specifically 
excluded as a disease or injury for which service connection 
may be granted.  Any claim for service connection for a 
personality disorder must fail because personality disorders 
are not disabilities for VA purposes.  This claim is denied.



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right ankle is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for asthma is denied.

Entitlement to an initial compensable evaluation for allergic 
rhinitis with sinusitis (claimed as allergies, sinusitis, 
allergic rhinitis and cyst in the sinus cavity) is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.

Entitlement to an initial compensable evaluation for 
residuals of a nose fracture is denied.

Entitlement to service connection for a low platelet count is 
denied.  

Entitlement to service connection for a right armpit cyst is 
denied.

Entitlement to service connection for residuals of bilateral 
thumb injuries is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for diverticulosis is 
granted.

Entitlement to service connection for colitis is denied.

Entitlement to service connection for narcissistic 
personality disorder is denied.


REMAND

A December 2000 service treatment record shows that in 
October 2000 the veteran was prescribed Zoloft, which was 
noted to have decreased the veteran's anxiety.  A history of 
depression was noted and seasonal affective disorder was 
assessed.  

In July 2001 the veteran received a psychiatric examination 
related to difficult-to-control headaches and apparent over-
utilization of medical resources.  Examination noted the 
veteran's previous mental health treatment and resulted in 
diagnosis of psychological factors affecting medical 
condition (stress-related physiological response affecting 
headaches) as well as some narcissistic personality traits.  
It was found that his headaches were maintained and 
exacerbated by chronic hyperarousal.  

On his February 2003 separation report of medical history, 
the veteran denied depression or excessive worry and nervous 
trouble of any sort.  Examination showed a normal psychiatric 
state at discharge.

In October 2003 the veteran was provided a VA psychiatric 
examination.  The examiner noted the veteran's history, as 
outlined above.  Examination resulted in a diagnosis of 
dysthymic disorder, nonservice-connected.  The examiner 
offered no rationale for his conclusion.  

Further examination is necessary to decide this claim.  The 
October 2003 VA examiner diagnosed dysthymic disorder, but, 
without explanation, found this diagnosis to be nonservice-
connected.  This diagnosis was made within the applicable 
presumptive period and such presumption must be rebutted by 
affirmative evidence to the contrary.  As the United States 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court stated that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  In 
the absence of an explanation for the examiner's conclusion, 
the Board finds that further examination is necessary to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

The veteran's service treatment records show diagnosis of an 
acute low back strain with back spasm in August 1999.  A 
follow-up note related to this diagnosis shows that the 
condition was resolving.  An April 2003 service treatment 
record notes a complaint of pain and spasm in the center back 
after a strain incurred when moving a bookshelf.  Back 
strain, improved was assessed. 

At VA examination in October 2003 the examiner noted a 
history of strained upper back muscles and in-service 
treatment with anti-inflammatories and muscle relaxers, as 
needed.  The veteran reported symptoms involving his back 
several days per month.  A recurrent thoracic spine strain 
was assessed, but the examiner did not comment on whether 
this diagnosis was attributable to service.  This evidence is 
insufficient to decide the claim and indicates that the 
veteran may have incurred a chronic, recurrent thoracic spine 
strain in service.  Accordingly, further examination is 
necessary.  Id.  

With respect to the veteran's claimed left temporal lipoma, 
upon entrance a normal head, face, neck, scalp and skin were 
noted.  A February 2002 service record notes a diagnosis of 
lipoma of the left temporal area.  VA examination in October 
2003 resulted in diagnosis of cyst, left side of the head.  
The examiner did not address whether this diagnosis was 
attributable to service.  Because of the discrepancy between 
the in-service diagnosis of a lipoma and the post-service 
diagnosis of a cyst, the Board finds that the evidence is 
insufficient to decide the claim and that the common 
anatomical location of these diagnoses suggests that the 
current diagnosis may be attributable to service.  Further 
examination is thus necessary to decide this claim.  Id.  

A May 2005 VA treatment record contains diagnosis of rule out 
cognitive impairment due to substance abuse versus attention 
deficit disorder.  A July 2005 VA neuropsychological report 
notes that the correlation between headache pain and 
subjective cognitive deficit is well established and should 
be explored in the veteran's case as a cause for cognitive 
problems.  An October 2005 mental health notes that the 
veteran expressed "interest in pursuing further evaluation 
of the connection between headaches and cognitive deficit."  
This evidence suggests that the veteran may have a cognitive 
deficit secondary to his service-connected migraine 
headaches.  Further examination is necessary to decide this 
claim.  Id.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with notice as to the information and 
evidence necessary to substantiate a 
claim for service connection for 
cognitive impairment on a secondary 
basis.

2.  Then the RO should return the claims 
files to the same examiner who conducted 
the October 2003 examination resulting in 
a diagnosis of recurrent thoracic spine 
strain, if possible, in order to obtain 
an opinion as to the etiology of the 
veteran's diagnosed recurrent thoracic 
spine strain.  The examiner is asked to 
address, based upon a full review of the 
claims files, including the veteran's 
service treatment records, whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that the 
diagnosed recurrent thoracic spine strain 
is attributable service.  If that 
examiner is unavailable, or if the 
requested opinion cannot be offered 
without a new examination, the veteran 
should be scheduled for appropriate 
examination to provide the requested 
opinion.

With respect to the veteran's claim for 
service connection of a left temporal 
lipoma, the examiner is asked to address, 
based upon a full review of the claims 
file, including the veteran's service 
treatment records, whether it is at least 
as likely as not that the diagnosed cyst 
of the left side of the head is 
attributable service, particularly the 
in-service diagnosis of left temporal 
lipoma.  If the October 2003 examiner is 
unavailable, or if the requested opinion 
cannot be offered without a new 
examination, the veteran should be 
scheduled for appropriate examination to 
provide the requested opinion.
 
With respect to the veteran's claimed 
cognitive deficit and dysthymic disorder, 
the claims files should be returned to 
the same examiner that conducted the 
October 2003 examination.  The examiner 
is asked to address, based upon a full 
review of the claims file, including the 
veteran's service treatment records, 
whether it is at least as likely as not 
that any diagnosed cognitive deficit 
and/or dysthymic disorder is/are 
attributable service, or was caused or 
chronically worsened by the service-
connected migraine headaches.  If that 
examiner is unavailable, or if the 
requested opinion cannot be offered 
without a new examination, the veteran 
should be scheduled for appropriate 
examination to provide the requested 
opinions. 

3.  Thereafter, the RO should 
readjudicate the claims remaining on 
appeal.  If the determination of these 
claims remains unfavorable to the 
appellant, the RO should issue a 
Supplemental Statement of the Case, which 
should include citation to the text of 
38 C.F.R. § 3.310 in effect both prior to 
and as of October 10, 2006.  The 
appellant and his representative should 
be provided an appropriate period of time 
to respond before this case is returned 
to the Board.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


